Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19801570 to Gauterin. 

Regarding claim 9, Guaterin discloses (Fig. 7) a vehicle wheel 26 comprising: (a) a rim 4 comprising: (i) an outer circumferential wall defining a tire air chamber 16; (ii) a well portion (i.e. the recessed portion of 4 as shown in Fig. 7 in the axial center of the rim); and, (iii) an outer bead seat (bead seat for 24) positioned outwardly in a vehicle width direction relative to the well portion (as evident from Fig. 7); (b) a spoke 8 (as evident from Fig. 7 even though there is not a specific reference character for the spoke but see e.g., Fig. 8 and lines 307-308); and, Page 10 of 16Application No.: 16/426168 Supplemental Amendment Dated: October 4, 2021 Reply to Office Action of: June 8, 2021(c) a Helmholtz resonator 10 having: (i) an auxiliary air chamber (as evident from Fig. 7); and, (ii) an end portion in a wheel circumferential direction (i.e. portion with 12); wherein the Helmholtz resonator is disposed in a space on an inner circumferential side of the outer bead seat (as evident from Fig. 7); and, wherein the auxiliary air chamber is in communication with the tire air chamber through a through-hole penetrating through the rim (via 12 as evident from Fig. 7).
10 is in contact with the spoke. The embodiment of Fig. 10 shows such as 10 is resting on the spoke (see Fig. 10). It would have obvious to one of ordinary skill in the art to rest 10 against the spoke with the motivation of providing lateral support for 10 to maintain stability of the wheel. The embodiment of Fig. 7 also only shows a cross section of 10 so it is not clear how much 10 extends circumferentially, therein forming a “fan shape” as recited in the claim when viewed from a lateral side. However, the embodiment of Fig. 9 shows 10 extending circumferentially a distance throughout the circumferential length of the wheel in individual segments (also see [0049]). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a fan shape, thus extending 10 a certain distance circumferentially, with the motivation of providing sufficient volume to enhance the absorbing of sound (see [0040] that suggests varying internal volume of 10). 
Allowable Subject Matter
Claims 1, 3-5, and 7-8 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection (i.e. use of Guaterin) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617